             Case 5:19-cv-00906-JFL Document 9 Filed 07/02/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

--------------------------------------------------------------- -----------------------------------------------
LEONARD KRAMLICH,                                                 :
individually and on behalf of all others                          :
similarly situated,                                               : Civil Action No.: 19-00906
                                                                  :
                           Plaintiff,                             :
                                                                  :
         v.                                                       :
                                                                  :
CHARLES R. BLOSENSKI DISPOSAL                                     :
COMPANY, LLC                                                      :
                                                                  :
                           Defendant                              :
--------------------------------------------- -----------------------------------------------------------------

               JOINT MOTION FOR AN ORDER APPROVING SETTLEMENT

         Plaintiff Leonard Kramlich and Defendant Charles R. Blosenski Disposal Company,

LLC, by and through their undersigned attorneys, having reached a resolution of the claims of

Plaintiff under the Fair Labor Standards Act (“FLSA”) and the Pennsylvania Minimum Wage

Act, hereby move before this Honorable Court for an Order Approving the proposed Settlement

Agreement and dismissing the instant matter with prejudice. The Parties’ arguments in support

of this Motion are more fully explained in the accompanying Memorandum of Law and attached

exhibits, which are incorporated into this Motion by reference.

         WHEREFORE, the Parties request that this Honorable Court grant this Motion, approve

the settlement of this action, and dismiss this action with prejudice. A proposed Order is

attached.
          Case 5:19-cv-00906-JFL Document 9 Filed 07/02/19 Page 2 of 3




Respectfully submitted,

/s/ Preeya Bansal                          /s/ Patrick J. Gallo_______________
Preeya Bansal, Esq.                        Patrick J. Gallo, Esq.
Murphy Law Group, LLC                      MacElree Harvey, Ltd.
Eight Penn Center, Suite 2000              17 West Miner Street
1628 John F. Kennedy Blvd.                 West Chester, PA 19382
Philadelphia, PA 19103                     pgallo@macelree.com
pbansal@phillyemploymentlawyer.com         Attorneys for Defendant
Attorneys for Plaintiff                    Charles R. Blosenski Disposal Company, LLC
Leonard Kramlich

Dated: 7/2/2019




                                       2
           Case 5:19-cv-00906-JFL Document 9 Filed 07/02/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, Preeya Bansal, Esquire, hereby certify that on July 2, 2019, I caused a true and correct

copy of the foregoing to be sent to the following counsel via ecf notification:


                                      Patrick J. Gallo, Esq.
                                     MacElree Harvey, Ltd.
                                       17 W. Miner Street
                                     West Chester, PA 19382
                                     pgallo@macelree.com
                                     Attorney for Defendant



                                                      /s/ Preeya Bansal
                                                      Preeya Bansal, Esq.

Dated: 7/2/2019




                                                 3
